*298On Rehearing.
We agree with appellee that the facts of this case are insufficient to raise the issue of “new independent cause” and the discussion in our original opinion on this point is withdrawn. But we believe we are right in holding that the court erred in refusing to submit to the jury the issue that anticipation of the injury suffered by appellees was an essential element of proximate cause. While it appeared, as a matter of law, that appellants did not comply with the city ordinance, the evidence raised the issue that they, in good faith, tried to protect appellees’ building. On this issue we quote as follows from appellants’ argument on rehearing.
“O. H. McDaniel did testify that they did not underpin and support the Starke building.
“The ordinance referred to provides that that person making an excavation shall underpin and make safe the adjoining or contiguous property. It is undisputed that McDaniel Brothers did not underpin the Starke Building, but they certainly did make safe the adjoining building in so far as they were able to do so. Appellees’ witness, S. E. Eck-los, the City Building Inspector of Beaumont, showed that McDaniel Brothers did everything they could have done to protect said building. 1-Ie further stated that it was his duty to see that the adjoining property was made safe and that McDaniel Brothers even did more than he required. The Ordinance only requires that the building shall be made safe, and when McDaniel Brothers did everything they could have done to make said building safe, the ordinance was not violated.”
That the negligence relied upon by appellees flows from the violation of a city ordinance does not take out of the issue of proximate cause the element of anticipation of injury. On this issue, in San Antonio & Aransas Pass Railway Co. v. Behne, 231 S. W. 354, 355, the Commission of Appeals said: “When it has been once determined that the act or omission complained of is wrongful or negligent, whether as a result of failure to observe a statutory or common-law duty, liability, in either case, is limited to proximately caused injuries. And the rules for determining proximate cause are the same in either case. Railway v. Barry, 98 Tex. 250, 83 S. W. 5; Burnett v. Fort Worth Co., 102 Tex. 31, 112 S. W. 1040, 19 L. R. A. (N. S.) 504; Railway v. Wilkes (Tex. Civ. App.) 159 S. W. 126; Railway v. Dobbins (Tex. Civ. App.) 40 S. W. 861; Waterman Lumber Co. v. Beatty, 110 Tex. 227, 218 S. W. 363.”
Also, we adhere to our construction of question 4 that it was multifarious and that error was committed in refusing to submit to the jury the issue as to whether or not the expenses incurred by appellees were necessary to restore their building. Complying with their request that we give the facts upon which we base our conclusion on the issue of necessity, we say that the evidence shows that appellees employed one architect to draw plans and specifications of the necessary repairs for which they paid to him a fee, then they employed a second architect to examine, inspect, and approve the plans of the first architect, for which they paid the second architect a fee. Before being compelled to reimburse appellees for both architectural fees, a jury should find that these fees were necessary. Further, it appears that appellees chose their own architects and repaired their building under their instructions. One of the appellees swore that all things required by their architects were necessary. We think because of the personal interest of this witness the issue of necessity as to the several items of repairs should have gone to the jury.
Both appellants have filed motions for rehearing which have had our careful consideration, and in our judgment are without merit.
Except as indicated, all motions for rehearing are overruled.